Citation Nr: 1539168	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for acquired psychiatric disorder, to include: posttraumatic stress disorder (PTSD), major depressive disorder, and schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1991 until May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims file is held by the RO in Togus, Maine.

In January 2015, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Additional evidence received since the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board also notes that the Veteran has been diagnosed with several acquired psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. As such, in light of Clemons, the Veteran's claim of entitlement to service connection for PTSD has been re-characterized to include a claim of entitlement for an acquired psychiatric disorder: to include PTSD, major depressive disorder, and schizoaffective disorder.

The issue of service connection for an elbow condition has been raised by the record in a November 8, 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a July 2007 rating decision, the Veteran's claim for entitlement to service connection for PTSD with depression and anxiety was denied.  This decision was not appealed within one year and became final.

2. In July 2011, the Veteran submitted an appeal to reopen his claim for service connection for PTSD.

3. The evidence received since the July 2007 rating decision as to the issue of service connection for an acquired psychiatric disorder is relevant and is not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1. The July 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2. New and material evidence having been received; the claim to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for an acquired psychiatric disorder has been reopened.  To the extent that the Veteran's claim has been adjudicated on appeal, his claim has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection 

The Veteran initially filed for service connection for schizophrenia and PTSD in January 2001.   He alleged that he had been suffering from mental health problems since separating from active duty in May 1994.  In November 2001, the Veteran's claim was denied.  The RO stated that the evidence did not indicate that the Veteran had a current diagnosis of PTSD and that the evidence did not indicate that the Veteran's schizophrenia was related to his active service.  The Veteran did not appeal this decision within one year and the decision became final.  

In October 2006, the Veteran submitted a claim for PTSD with depression and anxiety.  In a July 2007 rating decision, the RO denied service connection for PTSD with depression and anxiety because it was determined that there was no evidence that this disability had been clinically diagnosed.  The Veteran did not appeal this decision within one year and the decision became final.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015). 

Evidence of record at the time of the July 2007 rating decision included: service treatment records, treatment records from the Northampton VAMC, private treatment records, statements from the Veteran, and a VA examination report from 2001.

Evidence submitted after the July 2007 rating decision includes a July 2015 opinion from a private psychiatrist, J.N., M.D.  This record states that the Veteran has diagnoses of PTSD and a schizoaffective disorder, and that the Veteran's PTSD arises in part from sexual trauma that occurred during his active service.  

The evidence relates to the reason the Veteran's claim for service connection was previously denied and raises a reasonable possibility that the claim could be substantiated.  The Board finds that new and material evidence has been presented. Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

To establish service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).  

The report from the private psychiatrist indicates that his PTSD is at least in part due to sexual trauma that occurred while the Veteran was in active service.  Additionally, records from an August 2014 psychological evaluation at a VA facility in Maine state that the Veteran was raped by multiple women while he was stationed at a submarine base in Groton, Connecticut.  While the Veteran has provided evidence indicating a medical diagnosis of PTSD that has been linked to an alleged in-service stressor, the Board notes that no development has been conducted to confirm the Veteran's alleged stressor.  Additionally, as these statements sufficiently relate current mental health assessments to service as due to military sexual trauma (MST), additional notice is required as to the evidence that may support such a claim.

The Board also notes that the Veteran has provided evidence that he was diagnosed with a psychotic disorder in June 1996 with a presentation that "appeared more schizophreniform overall."  The Veteran has a current diagnosis of a schizoaffective disorder and his July 2001 VA examination provided a diagnosis of schizophrenia, paranoid type.  Further, the Veteran's service treatment records at separation indicate that the Veteran reported symptoms of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.  The evidence does not indicate that any medical opinion has been sought regarding whether any mental disorder other than PTSD has been present since or is otherwise related to his active service.  The Board finds that a medical opinion should be sought related to the etiology of his current schizoaffective affective disorder and whether the condition was present during his active service.     

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide all required notice with respect to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include notice regarding claims based on in-service personal assault, under 38 C.F.R. § 3.304(f)(5) (2015).

2. The AOJ should then take any appropriate steps to verify the Veteran's claimed stressor of having been sexually assaulted during his active service, including while he was stationed at a submarine base in Groton, Connecticut and any other reports provided by the Veteran. 

3. The AOJ should obtain and associate with the claims file any outstanding VA medical records.

4. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of any medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

5. Then, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder found.  Based upon review of the service and post-service medical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found was incurred in or aggravated by the Veteran's period of service.

The examiner is asked to specifically provide an opinion regarding whether the Veteran's current schizoaffective disorder, or any related condition, had its onset during his active service or was aggravated by service.  The examiner should specifically discuss the Veteran's complaints of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble prior to separation from service and his inpatient treatment in June 1996 at Bayside Medical Center. 

Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided

6. Following the above-directed development, and any other development deemed necessary, readjudicate the Veteran's claim.  Should it not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


